Title: To Thomas Jefferson from War Department, 31 July 1808
From: War Department
To: Jefferson, Thomas


                  
                     
                        July 1808
                     
                  
                  List of the Applicants for Surgeons
                  & Surgeons Mates in the State of Virginia.
                  
                     
                        
                        
                        
                              By whom recommended.
                     
                     
                        John Hedges.
                        Surgeons M.
                        
                     
                     
                        Jacob D Walker.
                        Surgeon.
                        John Love. John Dawson. Geo: French.
                     
                     
                        Jacob D Williamson.
                        Surgeon.
                        Andrew Moore. John Morrow.
                     
                     
                        William H Brown.
                        Surgeon.
                        Cap: Brahan. R. Porterfield & others.
                     
                     
                        Charles Everett.
                        Surgeon.
                        W. C. Nicholas.
                     
                     
                        Charles Stuart Waugh.
                        Surgeon.
                        P. Hansbrough.
                     
                     
                        C. D. Carter.
                        H. Surgeon.
                        
                     
                     
                        Burkett D. Thompson.
                        S. Mate.
                        Thos. Newton. D. Holmes.
                     
                     
                        Dr. Upshaw
                        H. Departt.
                        W. A Burwell. W. C. Nicholas.
                     
                     
                        Dr. Welford.
                        Medical.
                        Joseph Lewis. Henry Lee.
                     
                     
                        William Williams.
                        S. Mate.
                        Charles S. Waugh.
                     
                     
                        Samuel McRehan.
                        S. Mate.
                        William McKinley.
                     
                     
                        Dr. Starke.
                        Surgeon.
                        John Dawson.
                     
                     
                        
                        5th Regt
                        
                     
                     
                        Francis Mosely.
                        Medical.
                        Major Eggleston. William B Giles
                     
                     
                        Cary Wilkinson.
                        Surgeon.
                        John Clopton
                     
                     
                        James R. Wilson.
                        Surgeon.
                        Govr. Cabell.
                     
                     
                        Dr. Dandrige.
                        Surgeon.
                        Philip N. Nicholas & others
                     
                     
                        Bailey Washington
                            of Stafford
                        Surgeon’s mate
                        Richd. Brent.
                     
                  
                  
               